



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bulmer, 2012
    ONCA 617

DATE: 20120919

DOCKET: C53065

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Bulmer

Appellant

Craig Parry, for the appellant

Philippe Cowle, for the respondent

Heard and released orally: September 17, 2012

On appeal from the conviction entered on July 23, 2010 by
    Justice Bruce J. Frazer of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

We see no error of law in the reasons of the trial judge. The
    appellants case does not satisfy the test for an unreasonable verdict under s.
    686(1)(a)(i).

[2]

The threshold for appellate intervention is a high one, and it is
    insufficient for the appellate court to take a different view of the evidence than
    the trial judge:
R. v. Biniaris
, [2000] 1 S.C.R. 381.

[3]

We are not persuaded that there is any evidence to support an inference
    that the appellant touched the moulding after the break and enter. In our view,
    that conclusion is in the realm of conjecture.

[4]

We are satisfied that based on the totality of the circumstantial
    evidence, a properly instructed jury acting judicially could reasonably have
    rendered the same verdict.

[5]

Accordingly, the appeal is dismissed.

J.I. Laskin
    J.A.

R.G. Juriansz
    J.A.

M.H. Tulloch
    J.A.


